Exhibit For more information contact: Jerry Mueller, Senior Vice President (314) 512-7251 Ann Marie Mayuga, AMM Communications (314) 485-4390 ENTERPRISE FINANCIAL REPORTS FIRST QUARTER 2010 RESULTS Pre-tax, pre-provision operating earnings up 23% over prior year period First quarter net loss of $3.0 million or $0.25 per fully diluted share Core deposits increase 19% over prior year Net interest income increases 9% over prior year period and 4% over linked quarter Company completes $15 million private common stock offering Company recruits three St. Louis sales executives St. Louis, April 20, 2010. Enterprise Financial Services Corp (NASDAQ:
